 



Exhibit 10.38
AMENDED AND RESTATED RIVERWOOD HOLDING, INC.
STOCK INCENTIVE PLAN
Section 1. Purpose
     The purpose of this Amended and Restated Riverwood Holding, Inc. Stock
Incentive Plan is to foster and promote the long-term financial success of the
Company and the Subsidiaries and to increase materially stockholder value by (a)
motivating superior performance by participants in the Plan, (b) providing
participants in the Plan with an ownership interest in the Company and (c)
enabling the Company and the Subsidiaries to attract and retain the services of
an outstanding management team upon whose judgment, interest and special effort
the successful conduct of its operations is largely dependent.
Section 2. Definitions
     2.1. Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:
     (a) “Affiliate” means, with respect to any person, any other person
controlled by, controlling or under common control with such person.
     (b) “Award Agreement” means the agreement evidencing the grant of any
Incentive Award under the Plan, including a Subscription Agreement and an Option
Agreement.
     (c) “Board” means the Board of Directors of the Company.
     (d) “CD&R Fund” means the Clayton, Dubilier & Rice Fund V Limited
Partnership, a Cayman Islands exempted limited partnership, and any successor
investment vehicle managed by Clayton, Dubilier & Rice, Inc.
     (e) “Cause” shall mean (i) the willful failure of the Participant to
perform substantially his employment-related duties, (ii) the Participant’s
willful or serious misconduct that has caused or could reasonably be expected to
result in material injury to the business or reputation of Company or any
Subsidiary, (iii) the Participant’s conviction of, or entering a plea of guilty
or nolo contendere to, a crime constituting a felony or (iv) the breach by the
Participant of any written covenant or agreement with the Company or any
Subsidiary not to disclose any information pertaining to the Company or any
Subsidiary, not to compete or interfere with the Company or any Subsidiary or
relating to the take-along rights described in Section 10.3 hereof; provided
that, with respect to any Participant who is party to an employment or
individual severance agreement with the Company or RIC, “Cause” shall have the
meaning, if any specified in such agreement.

 



--------------------------------------------------------------------------------



 



     (f) “Change in Control” means the first to occur of the following events
after the Effective Date:
     (i) the acquisition by any person, entity or “group” (as defined in Section
13(d) of the Securities Exchange Act of 1934, as amended), other than the
Company, the Subsidiaries, any employee benefit plan of the Company or the
Subsidiaries, the CD&R Fund, any Investor or any Affiliate of the CD&R Fund or
of an Investor, of 50% or more of the combined voting power of the Company’s or
RIC’s then outstanding voting securities;
     (ii) the merger or consolidation of the Company or RIC, as a result of
which persons who were stockholders of the Company or RIC, as the case may be,
immediately prior to such merger or consolidation, do not, immediately
thereafter, own, directly or indirectly, more than 50% of the combined voting
power entitled to vote generally in the election of directors of the merged or
consolidated company;
     (iii) the liquidation or dissolution of the Company or RIC other than a
liquidation of RIC into the Company or into any Subsidiary; and
     (iv) the sale, transfer or other disposition of all or substantially all of
the assets of the Company or RIC to one or more persons or entities that are
not, immediately prior to such sale, transfer or other disposition, Affiliates
of the Company, RIC, the CD&R Fund or any Investor.
     (g) “Change in Control Price” means the price per share of Common Stock
paid in conjunction with any transaction resulting in a Change in Control (as
determined in good faith by the Board if any part of such price is payable other
than in cash).
     (h) “Committee” means the Compensation Committee of the Board (or such
other committee of the Board which shall have jurisdiction over the compensation
of officers).
     (i) “Common Stock” means the Class A Common Stock, par value $.01 per
share, of the Company.
     (j) “Company” means Riverwood Holding, Inc., a Delaware corporation
formerly known as New River Holding, Inc., and any successor thereto.
     (k) “EBITDA”, for any period, shall, unless otherwise provided in an Award
Agreement, have the meaning assigned to such term in the Credit Agreement, dated
as of March 21, 1996, among RIC Holding, Inc., the other borrowers party
thereto, Chemical Bank, as administrative agent, and the lenders party thereto
from time to time, as such agreement may be assumed by RIC as successor in
interest to RIC Holding, Inc., and as the same may be amended from time to time.
     (l) “Effective Date” means April 8, 1996.

 



--------------------------------------------------------------------------------



 



     (m) “Employee” means any executive officer or other key management employee
of the Company.
     (n) “Extraordinary Termination” means a termination of a Participant’s
employment with the Company and the Subsidiaries by reason of the Participant’s
death, Permanent Disability or Retirement.
     (o) “Fair Market Value” means, as of any date, the fair market value on
such date per share of Common Stock as determined in good faith by the Executive
Committee of the Board. In making a determination of Fair Market Value, the
Executive Committee shall give due consideration to such factors as it deems
appropriate, including, without limitation, the earnings and certain other
financial and operating information of the Company and the Subsidiaries in
recent periods, the potential value of the Company and the Subsidiaries as a
whole, the future prospects of the Company and the Subsidiaries and the
industries in which they compete, the history and management of the Company and
the Subsidiaries, the general condition of the securities markets, the fair
market value of securities of companies engaged in businesses similar to those
of the Company and the Subsidiaries and a valuation of the Common Stock, which
shall be performed, with respect to the 1996 fiscal year, as promptly as
practicable following the first business day of the 1997 fiscal year of the
Company and each subsequent fiscal year by an independent valuation firm chosen
by the Executive Committee, provided, however, that the Fair Market Value per
share of Common Stock determined as of any date prior to January 1, 1997 shall
be deemed to equal $100 unless the Executive Committee determines otherwise.
Notwithstanding the foregoing, following a Public Offering, Fair Market Value
shall mean the average of the high and low trading prices for a share of Common
Stock on the primary national exchange (including NASDAQ) on which the Common
Stock is then traded on the trading day immediately preceding the date as of
which such Fair Market Value is determined. The determination of Fair Market
Value will not give effect to any restrictions on transfer of the shares of
Common Stock or the fact that such Common Stock would represent a minority
interest in the Company.
     (p) “Incentive Award” means an award of Options under the Plan or the right
to purchase Common Stock pursuant to Article VIII of the Plan.
     (q) “Investors” means each of the investors who purchased shares of Common
Stock or shares of Class B Common Stock of the Company concurrently with the
consummation of the merger contemplated by the Merger Agreement, and their
“specified affiliates”, within the meaning of the Stockholders Agreement of the
Company, as amended from time to time.
     (r) “Merger Agreement” means the Agreement and Plan of Merger, dated as of
October 25, 1995, among CDRO Acquisition Corporation, an indirect, wholly owned
subsidiary of the Company, RIC Holding, Inc. a wholly owned subsidiary of the
Company, and Riverwood International Corporation.
     (s) “New Employer” means a Participant’s employer, or the parent or a
subsidiary of such employer, immediately following a Change in Control.
     (t) “Option” means the right granted to a Participant under the Plan to
purchase a stated number of shares of Common Stock at a stated price, not less
than Fair Market Value on the date of grant, for a specified period of time.

 



--------------------------------------------------------------------------------



 



     (u) “Option Agreement” means an agreement between the Company and the
Participant setting forth the terms and conditions of any Options granted
hereunder, which agreement shall, unless the Board otherwise determines, be
substantially in the form attached hereto as Exhibit B.
     (v) “Participant” means any Employee designated by the Board to participate
in the Plan.
     (w) “Performance Option” means an Option granted pursuant to the Plan which
vests in accordance with the provisions of Section 6.3(b) based upon the
financial performance of the Company and the Subsidiaries.
     (x) “Permanent Disability” means a physical or mental disability or
infirmity that prevents the performance of a Participant’s employment-related
duties lasting (or likely to last, in the judgment of the Board) for a period of
six months or longer and within 30 days after RIC notifies the Participant in
writing that it intends to replace him, the Participant shall not have returned
to the performance of his employment-related duties on a full-time basis. The
Board’s reasoned and good faith judgment of Permanent Disability shall be final,
binding and conclusive and shall be based on such competent medical evidence as
shall be presented to it by such Participant and/or by any physician or group of
physicians or other competent medical expert employed by the Participant, the
Company or RIC to advise the Board; provided that, with respect to any
Participant who is party to an employment or individual severance agreement with
the Company or RIC, “Permanent Disability” shall have the meaning, if any,
assigned in such agreement to such term or to a similar term such as
“Disability” or “Disabled”.
     (y) “Plan” means this Amended and Restated Riverwood Holding, Inc. Stock
Incentive Plan, as the same may be amended from time to time.
     (z) “Public Offering” means the first day as of which sales of Common Stock
are made to the public in the United States pursuant to an underwritten public
offering of the Common Stock led by one or more underwriters at least one of
which is an underwriter of nationally recognized standing.
     (aa) “Registration and Participation Agreement” means the Registration and
Participation Agreement, dated as of March 27, 1996, among the Company and
certain stockholders of the Company, as the same may be amended from time to
time.
     (bb) “Retirement” means a Participant’s termination of employment with the
Company or its Subsidiaries with age and years of service credit totaling at
least 65, with the minimum age at which a participant may be considered retired
being 55.
     (cc) “RIC” means Riverwood International Corporation, a Delaware
corporation formerly known as Riverwood International USA, Inc., and any
successor thereto.
     (dd) “Service Option” means an Option granted pursuant to the Plan which
vests in accordance with the provisions of Section 6.3(a) based upon a
Participant’s completion of service.
     (ee) “Subscription Agreement” means the management stock subscription
agreement entered into by the Company and a Participant setting forth the terms
and conditions of any purchase of Common Stock by such Participant under the
Plan which agreement shall be substantially in the form attached hereto as
Exhibit A, unless the Board determines otherwise.

 



--------------------------------------------------------------------------------



 



     (ff) “Subsidiary” means any corporation or other person, a majority of
whose outstanding voting securities or other equity interests is owned, directly
or indirectly, by the Company.
     2.2. Gender and Number. Except when otherwise indicated by the context,
words in the masculine gender used in the Plan shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.
Section 3. Eligibility and Participation
     Participants in the Plan shall be those Employees selected by the Board to
participate in the Plan from time to time. The selection of an Employee as a
Participant shall neither entitle such Employee to nor disqualify such Employee
from participation in any other award or incentive plan.
Section 4. Powers of the Board
     4.1. Power to Grant and Establish Terms of Awards. The Board shall, subject
to the terms of the Plan, determine the Participants to whom Incentive Awards
shall be granted and the terms and conditions of such Incentive Awards, provided
that nothing in the Plan shall limit the right of members of the Board who are
Employees to receive Incentive Awards hereunder.
     4.2. Administration. The Board shall be responsible for the administration
of the Plan. Any authority exercised by the Board under the Plan shall be
exercised by the Board in its sole discretion. The Board, by majority action
thereof, is authorized to prescribe, amend and rescind rules and regulations
relating to the administration of the Plan, to provide for conditions and
assurances deemed necessary or advisable to protect the interests of the Company
and the Subsidiaries, and to make all other determinations necessary or
advisable for the administration and interpretation of the Plan or to carry out
its provisions and purposes. Determinations, interpretations or other actions
made or taken by the Board pursuant to the provisions of the Plan shall be
final, binding and conclusive for all purposes and upon all persons.
     4.3 Delegation by the Board. All of the powers, duties and responsibilities
of the Board specified in the Plan may, to the full extent permitted by
applicable law, be exercised and performed by the Committee or any other duly
constituted committee of the Board, in any such case, to the extent authorized
by the Board to exercise and perform such powers, duties and responsibilities.
Section 5. Stock Subject to Plan
     5.1. Number. Subject to the provisions of Section 5.3, the maximum number
shares of Common Stock subject to Incentive Awards under the Plan (including
shares that become available for grant pursuant to Section 5.2) may not exceed,
in the aggregate, (i) 695,000 shares, reduced by (ii) the number of shares of
Common Stock, not to exceed 5,000 shares, covered by Awards offered but not
granted under Plan in the initial offering and grant of Awards hereunder. The
shares to be delivered under the Plan may consist, in whole or in part, of
Common Stock held in treasury or authorized but unissued shares of Common Stock,
not reserved for any other purpose.

 



--------------------------------------------------------------------------------



 



     5.2. Canceled, Terminated or Forfeited Awards. Any shares of Common Stock
subject to any portion of an Incentive Award which for any reason expires, or is
canceled, terminated, forfeited or otherwise settled without the issuance of
such shares of Common Stock, shall again be available for award under the Plan,
subject to the maximum limitation specified in Section 5.1.
     5.3. Adjustment in Capitalization. The number and class of Incentive Awards
(and the number of shares of Common Stock available for issuance upon exercise
or settlement of such Incentive Awards) granted under the Plan, and the number,
class and exercise price of any outstanding Options, may be adjusted by the
Board, in its sole discretion, if it shall deem such an adjustment to be
necessary or appropriate to reflect any Common Stock dividend, stock split or
share combination or any recapitalization, merger, consolidation, exchange of
shares, liquidation or dissolution of the Company.
Section 6. Terms of Options
     6.1. Grant of Options. Options may be granted to Participants at such time
or times as shall be determined by the Board. Each Option granted to a
Participant shall be evidenced by an Option Agreement that shall specify the
exercise price at which a share of Common Stock may be purchased pursuant to
such Option, the duration of such Option and such other terms and conditions
consistent with the Plan as the Board shall determine, including customary
representations, warranties and covenants with respect to securities law
matters. Unless otherwise determined by the Board, such Option Agreement shall
also state that the holder thereof is entitled to the benefits of and shall be
bound by the obligations set forth in the Registration and Participation
Agreement, dated as of March 27, 1996 and as the same may be amended from time
to time, among the Company and certain stockholders of the Company, to the
extent set forth therein.
     6.2. Option Price. The exercise price per share of Common Stock to be
purchased upon exercise of an Option shall be determined by the Board but shall
not be less than the Fair Market Value on the date the option is granted.
     6.3. Exercise of Options.
     (a) Service Options. Unless otherwise provided by the Board in the Option
Agreement evidencing such Award, subject to the continuous employment of the
Participant with the Company or one of the Subsidiaries, Service Options granted
to a Participant shall become vested in five equal annual installments on each
of the first five anniversaries of the date of grant, provided that in all
events 100% of such Service Options shall become exercisable (i) at the time and
under the circumstances described in Sections 9.1 or 10, if applicable, or
(ii)(x) in the event that the CD&R Fund and, if applicable, its Affiliates
effect a sale or other disposition of all of the Common Stock then held by the
CD&R Fund and its Affiliates to one or more persons other than any person who is
an Affiliate of the CD&R Fund and (y) thereafter, the Participant’s employment
with the Company and the Subsidiaries is terminated by the Company other than
for Cause or, to the extent provided in the Award Agreement evidencing such
Service Options, by the Participant for “good reason” (as defined in such Option
Agreement) (a “Disposition Transaction and Termination”), as of the date of such
termination.
     (b) Performance Options. Unless otherwise provided by the Board in the
Option Agreement evidencing such Award, subject to Section 9.1 and 10, no
portion of any Performance Options shall become vested unless and until the
Company shall have achieved the EBITDA target

 



--------------------------------------------------------------------------------



 



specified in the Option Agreement evidencing such Performance Options and
provided the Participant is in the continuous employment of the Company or one
of the Subsidiaries from the date of grant to the date such target is achieved,
provided, however, that in the event of a Disposition Transaction and
Termination, a proportionate share of any Performance Options that have not
vested and become exercisable on or prior to the date of such Disposition
Transaction and Termination shall vest and become exercisable as of such date,
such proportionate share to equal the product of (i) the percentage obtained by
dividing (x) the cumulative EBITDA achieved by the Company as of the last day of
the calendar quarter ending coincident with or immediately prior to the date of
the Disposition Transaction and Termination by (y) the EBITDA target specified
in the Option Agreement, multiplied by (ii) the total number of Shares subject
to the Performance Options. Notwithstanding the foregoing provisions of this
paragraph (b), subject to the continuous employment of the Participant with the
Company or one of the Subsidiaries, Performance Options shall become vested in
full, nine years and six months following the date of grant, regardless of
whether the applicable EBITDA target shall have been achieved.
     (c) Conditions. Notwithstanding any other provision herein, the Board may
accelerate the vesting or exercisability of any Option, all Options or any class
of Options, at any time and from time to time. On or before the date upon which
any Employee will exercise any exercisable Option, the Company and such Employee
shall enter into a Subscription Agreement with respect to the Common Stock to be
purchased upon exercise of such Option. Notwithstanding any other provision of
the Plan, no Option shall be exercisable for more than 13 years after the date
on which it is granted.
     6.4. Payment. The Board shall establish procedures governing the exercise
of Options, which procedures shall generally require that written notice of the
exercise thereof be given and that the exercise price thereof be paid in full in
cash or cash equivalents, including by personal check, at the time of exercise.
The exercise price of any Options exercised at any time following a Public
Offering may be paid in full or in part in the form of shares of Common Stock
owned by the Participant, based on the Fair Market Value of such shares of
Common Stock on the date of exercise, subject to such rules and procedures as
may be adopted by the Board and, if the Board deems it necessary or appropriate,
subject to shareholder approval of the Plan. Subject to Section 6.3, as soon as
practicable after receipt of a written exercise notice and payment in full of
the exercise price of any Options, the Company shall deliver to the Participant
a certificate or certificates representing the shares of Common Stock acquired
upon the exercise thereof, bearing appropriate legends if applicable.

 



--------------------------------------------------------------------------------



 



Section 7. Terms of Offers to Purchase Common Stock
     7.1. Offers to Purchase Common Stock. Offers to purchase Common Stock may
be made to Participants at such time or times as shall be determined by the
Board. Each purchase of Common Stock by a Participant shall be made pursuant to
a Subscription Agreement that shall include customary representations,
warranties, covenants and other terms and conditions with respect to securities
law matters and such other terms and conditions as the Board shall determine.
Unless otherwise determined by the Board, such Subscription Agreement shall also
state that in respect of any shares of Common Stock purchased by the Participant
pursuant to such Subscription Agreement (i) prior to a Public Offering, such
shares shall be subject to certain repurchase rights of Holding and the CD&R
Fund and (ii) such Participant shall be entitled to certain of the benefits
(relating to the right to participate in certain sales and purchases of Common
Stock by the Investors) set forth in the Registration and Participation
Agreement and shall be bound by the obligations set forth in such Registration
and Participation Agreement, in each case, to the extent set forth in the
Subscription Agreement evidencing the purchase of such Common Stock.
     7.2. Purchase Price. The purchase price per share of Common Stock to be
purchased under the Plan shall be determined by the Board.
Section 8. Termination of Employment
     8.1. Extraordinary Termination. Unless otherwise provided in the Option
Agreement or otherwise determined by the Board, in the event that a
Participant’s employment with the Company and the Subsidiaries terminates by
reason of an Extraordinary Termination, then (i) all Service Options granted to
such Participant shall become fully vested as of the date of such termination,
(ii) if the Performance Options granted to such Participant have not become
vested on or prior to the date of such termination, a proportionate share of
such Performance Options shall become vested as of the date of such termination,
such proportionate share to equal the percentage obtained by dividing (A) the
cumulative EBITDA achieved during the period from the date of grant (or such
other date specified in the applicable Option Agreement) to the last day of the
calendar quarter ending coincident with or immediately prior to the
Participant’s termination of employment, by (B) the cumulative EBITDA target
specified in such Option Agreement and (iii) all such Service Options and vested
Performance Options shall remain exercisable solely until the first to occur of
(x) the one year anniversary of the Participant’s termination of employment due
to death or Permanent Disability or the third anniversary of the Participant’s
termination of employment due to Retirement or (y) the expiration of the term of
any such Option. Any Performance Options held by the Participant that are not
vested as of the date of an Extraordinary Termination shall terminate and be
canceled immediately upon such Extraordinary Termination and all other Options
that are not exercised within the period described in the preceding sentence
shall terminate and be canceled upon the expiration of such period.
     8.2. Termination for Cause. Unless otherwise provided in the Award
Agreement or otherwise determined by the Board, in the event a Participant’s
employment with the Company and the Subsidiaries is terminated by the Company or
a Subsidiary for Cause, any Options held by such Participant (whether or not
then vested or exercisable) shall terminate and be canceled immediately upon
such termination of employment and any Common Stock purchased by the Participant
may be repurchased for a purchase price calculated in accordance with the terms
of the Subscription Agreement.

 



--------------------------------------------------------------------------------



 



     8.3. Other Termination of Employment. Unless otherwise determined by the
Board at the time of grant, the Board shall provide in the Option Agreement
evidencing options granted hereunder that,, in the event that a Participant’s
employment with the Company and the Subsidiaries terminates for any reason other
than (i) an Extraordinary Termination or (ii) for Cause, any Options then held
by such Participant that have become vested on or prior to the date of such
termination shall, subject to Section 8.4, remain exercisable until the first to
occur of (x) the 60th day after the expiration of the period, if any, specified
in such Participant’s Option Agreement during which the Company or the CD&R Fund
has a right to purchase such Options from the Participant or (y) the expiration
of the term of such Option. Any Options held by the Participant that are not
vested Options as of the date of the Participant’s termination of employment
shall terminate and be canceled immediately upon such termination, and any
vested Options that are not exercised within the period described in the
preceding sentence shall terminate and be canceled upon the expiration of such
period.
     8.4. Certain Rights upon Termination of Employment Prior to Public
Offering. Unless otherwise determined by the Board at the time of grant, the
Board shall provide in each Award Agreement evidencing Incentive Awards granted
hereunder that, upon a termination of a Participant’s employment with the
Company and the Subsidiaries prior to a Public Offering for any reason, the
Company and the CD&R Fund and its Affiliates shall have successive rights to
repurchase for cash any vested Options or shares of Common Stock then held by
the Participant, and, upon an Extraordinary Termination, the Participant shall
have the right to require the Company to repurchase shares of Common Stock then
owned by him (provided the Participant has held such shares of Common Stock for
at least six months), for a repurchase price equal to the Fair Market Value,
reduced in the case of any Options by the exercise price per share of Common
Stock for such Option, and upon such additional terms and conditions as are set
forth in such Award Agreement.
Section 9. Change in Control
     9.1. Accelerated Vesting and Payment.
     (a) Service Options and Vested Performance Options. Unless the Board
otherwise determines in the manner set forth in Section 9.2, in the event of a
Change in Control, each outstanding Service Option (regardless of whether such
Option is at such time otherwise exercisable) and each outstanding Performance
Option that has become vested prior to the Change in Control, without regard to
this Section 9.1, shall be canceled in exchange for a payment in cash of an
amount equal to the product of (i) the excess, if any, of the Change in Control
Price over the Option Price, multiplied by (ii) the number of shares of Common
Stock covered by such Option.
     (b) Performance Options. Unless the Board otherwise determines in the
manner set forth in Section 9.2, in the event of a Change of Control prior to
the date as of which Performance Options have become vested in accordance with
Section 6.3(b), a proportionate share (determined in accordance with the
immediately succeeding sentence) of each outstanding Performance Option shall be
canceled in exchange for a payment in cash of an amount equal to the product of
(i) the excess, if any, of the Change in Control Price over the Option Price,
multiplied by (ii) the number of shares of Common Stock covered by the vested
portion of the Performance Option. Such proportionate share shall be determined
in accordance with the formula described in Section 8.1 based on the cumulative
EBITDA achieved as of the date of the Change in Control.

 



--------------------------------------------------------------------------------



 



     (c) Timing of Option Cancellation Payments. The cash payment described in
paragraphs (a) and (b) above shall be payable in full, as soon as reasonably
practicable, but in no event later than, 30 days following the Change in
Control, unless provided otherwise by the Board in the Award Agreement
evidencing such Options.
     9.2. Alternative Options. Notwithstanding Section 9.1, no cash settlement
or other payment shall be made with respect to any Option in the event that the
transaction constituting the Change in Control is to be accounted for using the
“pooling of interest” method of accounting. In such event, each Option then held
by a Participant shall become fully vested immediately prior to the consummation
of such transaction and each such Participant shall have the right, subject to
compliance with all applicable securities laws, to (i) exercise his Options in
connection with the Change in Control or (ii) provided such opportunity is made
available by the New Employer, exchange such Options for fully exercisable
options to purchase common stock of the New Employer having substantially
equivalent economic value to the Options being exchanged therefor (determined at
the time of the Change in Control).
     9.3 Certain Take-Along Rights Prior to a Public Offering. Unless otherwise
determined by the Board at time of grant, the Board shall provide in each
Subscription Agreement evidencing Incentive Awards granted hereunder that, upon
certain transactions constituting a Change in Control, the Participant will be
required to sell shares of Common Stock then owned by him, for a cash payment
per share of Common Stock equal to the Change in Control Price, and upon such
additional terms and conditions as are set forth in such Subscription Agreement.
Section 10. Amendment, Modification, and
Termination of the Plan
     The Board at any time may terminate or suspend the Plan, and from time to
time may amend or modify the Plan. No amendment, modification, termination or
suspension of the Plan shall in any manner adversely affect any Incentive Award
theretofore granted under the Plan, without the consent of the Participant
holding such Incentive Award. Shareholder approval of any such amendment,
modification, termination or suspension shall be obtained to the extent mandated
by applicable law, or if otherwise deemed appropriate by the Board.
Section 11. Miscellaneous Provisions
     11.1. Nontransferability of Awards. No Options granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. All rights with
respect to any Option granted to a Participant under the Plan shall be
exercisable during his lifetime only by such Participant. Restrictions, if any,
on the transfer of Common Stock purchased pursuant to Section 7.1 of the Plan or
upon exercise of any Options shall be set forth in the applicable Award
Agreement evidencing such Incentive Award, including without limitations,
restrictions described in Section 8.4 herein.
     11.2. Beneficiary Designation. Each Participant under the Plan may from
time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
or by whom any right under the Plan is to be exercised in case of his death.
Each designation will revoke all prior designations by the same Participant,
shall be in a form pre-

 



--------------------------------------------------------------------------------



 



scribed by the Board and will be effective only when filed by the Participant in
writing with the Board during his lifetime. In the absence of any such
designation, benefits remaining unpaid or Options or Deferred Stock Units
outstanding at the Participant’s death shall be paid to or exercised by the
Participant’s surviving spouse, if any, or otherwise to or by his estate.
     11.3. No Guarantee of Employment or Participation. Nothing in the Plan
shall interfere with or limit in any way the right of the Company or any
Subsidiary to terminate any Participant’s employment at any time and for any
reason, nor confer upon any Participant any right to continue in the employ of
the Company or any Subsidiary. No Employee shall have a right to be selected as
a Participant, or, having been so selected, to receive any Incentive Awards
under the Plan.
     11.4. Tax Withholding. The Company and the Subsidiaries shall have the
power to withhold, or require a Participant to remit to the Company or a
Subsidiary promptly upon notification of the amount due, an amount determined by
the Company or such Subsidiary to be sufficient to satisfy all Federal, state,
local and foreign withholding tax requirements in respect of any Incentive Award
and the Company may (or may cause a Subsidiary to) defer payment of cash or
issuance or delivery of Common Stock until such requirements are satisfied. The
Board may permit or require a Participant to satisfy his tax withholding
obligation hereunder in such other manner, subject to such conditions, as the
Board shall determine.
     11.5. Indemnification. Each person who is or shall have been a member of
the Committee or the Board shall be indemnified and held harmless by the Company
and RIC to the fullest extent permitted by law against and from any loss, cost,
liability or expense (including any related attorney’s fees and advances
thereof) in connection with, based upon or arising or resulting from any claim,
action, suit or proceeding to which he may be made a party or in which he may be
involved by reason of any action taken or failure to act under or in connection
with the Plan or any Award Agreement and from and against any and all amounts
paid by him in settlement thereof, with the Company’s approval, or paid by him
in satisfaction of any judgment in any such action, suit or proceeding against
him, provided he shall give the Company an opportunity, at its own expense, to
handle and defend the same before he undertakes to handle and defend it on his
own behalf. The foregoing right of indemnification shall not be exclusive and
shall be independent of any other rights of indemnification to which such
persons may be entitled under the Company’s or RIC’s Articles of Incorporation
or By-laws, by contract, as a matter of law or otherwise.
     11.6. No Limitation on Compensation. Nothing in the Plan shall be construed
to limit the right of the Company to establish other plans or to pay
compensation to its employees in cash or property, in a manner which is not
expressly authorized under the Plan.
     11.7. Requirements of Law. The granting of Incentive Awards and the
issuance of shares of Common Stock shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national or foreign securities exchanges as may be appropriate or required, as
determined by the Board. Notwithstanding any other provision of the Plan or any
Award Agreement, no Incentive Awards shall be granted under the Plan, and no
shares of Common Stock shall be issued upon exercise of, or otherwise in
connection with, any Incentive Award granted under the Plan, if such grant or
issuance would result in a violation of applicable law, including the federal
securities laws and any applicable state or foreign securities laws.
     11.8. Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of New York,
except to the extent that the corporate law of the State of Delaware
specifically and mandatorily applies.

 



--------------------------------------------------------------------------------



 



     11.9. No Impact On Benefits. Incentive Awards granted under the Plan are
not compensation for purposes of calculating an Employee’s rights under any
employee benefit plan, except to the extent provided in any such plan.
     11.10. Freedom of Action. Subject to Section 10, nothing in the Plan or any
Award Agreement shall be construed as limiting or preventing the Company or any
Subsidiary from taking any action with respect to the operation or conduct of
its business that it deems appropriate or in its best interest.
     11.11. Term of Plan. The Plan shall be effective as of the Effective Date.
The Plan shall expire on the tenth anniversary of the Effective Date (except as
to Incentive Awards outstanding on that date), unless sooner terminated pursuant
to Section 10.
     11.12. No Right to Particular Assets. Nothing contained in this Plan and no
action taken pursuant to this Plan shall create or be construed to create a
trust of any kind or any fiduciary relationship between the Company and the
Subsidiaries, on the one hand, and any Participant or executor, administrator or
other personal representative or designated beneficiary of such Participant, on
the other hand, or any other persons. Any reserves that may be established by
the Company or any Subsidiary in connection with this Plan shall continue to be
held as part of the general funds of the Company or such Subsidiary, and no
individual or entity other than the Company or such Subsidiary shall have any
interest in such funds until paid to a Participant. To the extent that any
Participant or his executor, administrator or other personal representative, as
the case may be, acquires a right to receive any payment from the Company or any
Subsidiary pursuant to this Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company or such Subsidiary.
     11.13. Notices. Each Participant shall be responsible for furnishing the
Board with the current and proper address for the mailing of notices and
delivery of agreements and shares of Common Stock. Any notices required or
permitted to be given shall be deemed given if directed to the person to whom
addressed at such address and mailed by regular United States mail, first-class
and prepaid. If any item mailed to such address is returned as undeliverable to
the addressee, mailing will be suspended until the Participant furnishes the
proper address.
     11.14. Severability of Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provision had not been included.
     11.15. Incapacity. Any benefit payable to or for the benefit of a minor, an
incompetent person or other person incapable of receiving such benefit shall be
deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Company and other parties with respect
thereto.
     11.16. No Rights as Stockholder. No Participant shall have any voting or
other rights as a stockholder of the Company with respect to any Common Stock
covered by any Incentive Award until the issuance of a certificate or
certificates to the Participant for such Common Stock. No adjustment shall be
made for dividends or other rights for which the record date is prior to the
issuance of such certificate or certificates.
     11.17. Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of this Plan
and shall not be employed in the construction of this Plan.

 